Citation Nr: 0319690	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for hypertension had not been received, and denied 
his claim for this benefit.  The veteran filed a timely 
appeal to this adverse determination.

The Board observes that in September 2002, the Board issued a 
decision in which it found that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for hypertension had been received, and reopened 
his claim.  Therefore, the issue before the Board at this 
time is service connection for hypertension, as indicated on 
the cover page of this REMAND.  


REMAND

The Board recently undertook additional development on the 
service connection claim on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  As a result of this 
development, the Board has recently received new evidence 
concerning the veteran's claim, including VA outpatient 
treatment notes dated from May 1984 to December 2002 from the 
John Cochran VA Medical Center (VAMC) in St. Louis, Missouri. 

The RO has not had the opportunity to readjudicate the issue 
on appeal with consideration of this additional evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Further, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  Therefore, a remand to the RO for 
initial consideration of this new evidence is required.

In addition, the Board observes that the veteran is not 
currently claiming that his hypertension began in or is 
otherwise directly due to his military service, but rather is 
seeking service connection for hypertension on a secondary 
basis.  Specifically, in his VA Form 9 substantive appeal, 
received by VA in April 2000, the veteran stated that "I 
would just like it to be recognized that this high blood 
pressure is a result of my post traumatic stress disorder 
which is service connected and therefore the high blood 
pressure or hypertension is also service connected."  The 
Board observes that while the medical evidence of record 
contains diagnoses of PTSD and hypertension, it does not 
appear that any examiner has offered an opinion regarding the 
claimed connection between these two disorders.  The Board 
finds that, in light of the enhanced duty to assist 
provisions of the recently-enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)), a VA examination is required in order 
to obtain a medical opinion addressing this claimed 
connection.  The Board also notes that, in light of the 
nature of the veteran's claim, this examination must also 
address whether the veteran's hypertension has been 
aggravated by his PTSD, in compliance with the provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation).  See also 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.310(a) (2002). 

Under the circumstances of this case, the Board finds that 
additional development and adjudication by the RO is 
required.  Accordingly, the case is REMANDED to the RO for 
action as follows:



1.  The RO should schedule the veteran 
for an examination by an appropriate 
medical professional to determine the 
nature and extent of any hypertension 
present.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  Following this examination 
and claims file review, the examiner 
should offer an opinion as to the degree 
of likelihood that the veteran's PTSD has 
either caused or aggravated his 
hypertension.  If such an opinion cannot 
be stated with certainty, then the use of 
phrases such as "more likely than not," 
"less likely than not," or "equally as 
likely as not" would be useful.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should then 
readjudicate the veteran's claim for 
service connection for hypertension, with 
due consideration given to any new 
evidence received since the time of the 
most recent March 2002 supplemental 
statement of the case (SSOC) issued 
for this claim.  In readjudicating this 
claim, the RO should consider any 
applicable provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), and the 
guidance provided by the Court in Allen, 
supra.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a new SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




